Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on January 14, 2021, has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each objection previously set forth in the Non-Final Office Action mailed October 14, 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 8, 11, 12, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon et al. (US 8,186,881 B2), herein referred to as Lyon, and Vajta (US 2002/0009803 A1), herein after referred to as Vajta.
Regarding claim 1, Lyon teaches a bioreactor bag (4) formed from sheet materials and defining a resealable fluid-tight opening (10) at the periphery of the bag into the bag configured to allow insertion of a solid material into the bag, and a seam (8) at a periphery of the bioreactor bag (4), wherein the seam (8) extends in opposing directions from opposing ends of the recloseable section (10) along the periphery of the bag (Fig. 1, Col. 2, lines 64-66; Col. 3, lines 4-12; Col. 9, lines 42-45; For examination purposes, the term “bioreactor” is interpreted to include any enclosed chamber that is capable of supporting a biologically active environment).

It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Lyon to include the heal-sealed seams taught by Vajta to allow the bag to be hermetically closed with ease (Vajta, Paragraph [0046]). 
Regarding claim 2, Lyon teaches a bioreactor bag (4) formed from sheet materials, wherein the sheet materials comprise two sheets sealed together at a periphery of the bag (24) (Col. 3, lines 35-37: While Lyons does not explicitly teach the bag comprised of two sheets sealed together, it is understood that the use of separate sheets encompasses two sheets; Col. 3, lines 60-63).
Regarding claim 3, Lyon teaches a bioreactor bag (4), wherein the periphery of the bag defines a polygon (Fig. 1: While Lyon does not explicitly disclose the bag being a polygon, one having ordinary skill in the art would recognize the shape of the bag shown in Fig. 1 as a polygon).
Regarding claim 4, Lyons teaches a bioreactor bag (4) wherein the opening is disposed at a side of the polygon (Fig. 1: While Lyon does not explicitly disclose the bag being a polygon, one having ordinary skill in the art would recognize the shape of the bag shown in Fig. 1 as a polygon).
Regarding claim 5, Lyon teaches a bioreactor bag (4), defining a projecting lip (17, 18) at the side of the polygon, wherein the projecting lip defines the opening (10) (Fig. 2; Col. 3, lines 26-34).
Regarding claim 11, Lyon teaches a bioreactor bag (4), wherein the polygon is a rectangle (Fig. 1: While Lyon does not explicitly disclose the bag being a rectangle, one having ordinary skill in the art would recognize the shape of the bag shown in Fig. 1 as a polygon, and would further describe the shape as a rectangle).

Regarding claim 13, Lyon teaches a bioreactor bag (4), further comprising a clamp (12) extending along the opening (8, 10), and covering the opening (Fig. 1; Col. 2, lines 64-66; Col. 3, lines 16-20).
Regarding claim 14, Lyon teaches the bioreactor bag (4), wherein the clamp (12) defines a C-shaped transverse cross-section (Figs. 6a-6g).
Claims 6, 7, and 8, are rejected under 35 U.S.C. 103 as being unpatentable over Lyon and Vajta, further in view of Dais et al. (US 2013/0343676 A1), herein referred to as Dais.
Regarding claim 6, Lyon teaches the bioreactor bag as described above, but fails to teach the bag wherein the projecting lip comprises a first panel and a second panel, wherein the first panel comprises a first portion, and wherein the second panel comprises a second portion resealable with the first portion. Dais, however, teaches resealable closure assembly for a plastic bag, wherein the projecting lip (105, 107, 118, 120) comprises a first panel (118) and a second panel (120), wherein the first panel (118) comprises a first portion (122, 124), and wherein the second panel comprises a second portion (126, 128) resealable with the first portion (Figs. 4-5; Paragraph [0030]; Paragraph [0031]; Paragraph [0034]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Lyon to include the sealing assembly as taught by Dais, as this would prevent leaks from the opening (Paragraph [0004]).
Regarding claim 7, Lyon teaching the bioreactor bag as described above, but fails to teach an embodiment wherein the first portion defines a projecting rib extending along the lip, and wherein the second portion of the second panel defines a receiving channel extending along the lip, and wherein the projecting rib is configured to resealably engage with the receiving channel. Dais, however, teaches an embodiment wherein the first portion (122, 124) of the first panel (118) defines a projecting rib extending along the lip, and wherein the second portion (126, 128) of the second panel (120) defines a 
	Regarding claim 8, Lyon teaches the bioreactor bag as described above, but fails to teach an embodiment wherein the lip further comprises a sliding closure configured to slide along the projecting rib and receiving channel. Dais, however, teaches an embodiment wherein the lip (105, 107, 118, 120) further comprises a sliding closure (116) configured to slide along the projecting rib and receiving channel (Figs. 1-4; Paragraph [0030], lines 1-6). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Lyon to include the sliding closure, as taught by Dais, as this type of closure assembly was already well known in the art and proven to prevent leaks (Paragraph [0004]).
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Vajta, and Dais, further in view Willemsen (US 7,364,065 B2).
Regarding claim 9, Lyon teaches the bioreactor bag as described above, but fails to teach the bag wherein one or both of the first portion or the second portion comprises a fluid-tight resealable adhesive layer. Willemsen, however, teaches a container with a resealable closure wherein both the first portion and second portion comprises a fluid-tight resealable adhesive layer (Col. 2, lines 1-5: “[…] closure can be formed by adhesive strips arranged on the inside of the spout, placed opposite each other and repelling the content of the container”). It would have been obvious to modify the teachings of Lyon to include the resealable adhesive layer taught by Willemsen as this would provide an added layer of security to the bioreactor bag, and lessen the likelihood of leaks or contamination caused by an improper seal. 
.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon and Vajta, further in view of Byron et al. (US 2009/0211059 A1), herein referred to as Byron.
Regarding claim 15, Lyon teaches the bioreactor bag as described above, but fails to teach the bag further comprising an inner rod extending along an interior of the clamp. Byron, however, teaches an apparatus for sealing a bag comprising an inner rod (12) extending along an interior of the clamp (14), wherein the clamp and the inner rod mechanically restrict the opening (24) (Fig. 10; Fig. 12; Paragraph [0056]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Lyon to include the sealing apparatus taught by Byron to provide additional security to the bioreactor bag should the other sealing mechanisms fail, and further protecting the contents of the bioreactor back from contamination or leaks (Paragraph [0003]).
	Regarding claim 16, Lyon teaches the bioreactor bag as described above, but fails to teach the bag wherein the sheet materials adjacent to the opening are secured between the clamp and the inner rod. Byron, however, teaches an apparatus for sealing a bag wherein the sheet materials adjacent to the opening (24) are secured between the clamp (14) and the inner rod (12) (Fig. 12; Paragraph [0056]: Byron does not explicitly teach the bag (22) being formed from sheet materials, but it is understood that .
Claims 17, 18, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon and Vajta, further in view of Beauchesne et al. (US 2019/0211292 A1), herein referred to as Beauchesne.
Regarding claim 17, Lyon teaches the bioreactor bag as described above, but fails to explicitly teach the bag further comprising a valve fluidically coupled to an interior of the bag. Beauchesne, however, does teach the bioreactor bag (100) further comprising a valve (782) fluidically coupled to an interior of the bag (Fig. 7; Paragraph [0040]. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Lyon to include the valve, as described by Beauchesne to allow materials to move in and out of the bag as necessary. 
Regarding claim 18, Lyon teaches the bioreactor bag as described above, but fails to teach the bag further comprising a feed/drain port fluidically coupled to an interior of the bag. Beauchesne, however, teaches an embodiment in which the bioreactor bag (100) further includes a feed port (102) fluidically coupled to an interior of the bag (Fig. 1; Paragraph [0023]; Paragraph [0024]: Beauchesne also teaches the presence of sampling port (103) and perfusion port (104), which are described to remove cells and waste from the bag, as a drain would. It is also understood that the feed port, as described, could function as a drain port if there was sufficient structure within the complete bioreactor assembly to perform suction). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Lyon to include the ports taught by Beauchesne to allow materials to move in and out of the bag as necessary. 
Regarding claim 19, Lyon teaches the bioreactor bag as described above, but fails to teach the bag further comprising a filter assembly. Beauchesne, however, teaches the bioreactor bag further comprising a filter assembly (411, 412, and 413) fluidically coupled to the interior of the bag (Figs. 4a-4b; Paragraph [0047]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Lyon to include the filter assembly, as taught by Beauchesne, to remove waste from the bioreactor bag without disturbing the reaction or culture being conducted.
	Regarding claim 20, Lyon teaches the bioreactor bag as described above, but fails to explicitly teach the bag further comprising a sample line. Beauchesne, however, teaches the bioreactor bag further comprising a sample line (325) fluidically coupled to the interior of the bag (Fig. 1; Paragraph [0024]; Paragraph [0039]; Paragraph [0040]). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Lyon to include the sample line taught by Beauchesne to remove reaction products or other materials from the bag.
Response to Arguments
Applicant’s arguments, see Pages 5-6, filed January 14, 2021, with respect to the rejections of claims 1, 2, 5, 8, 11, 12, 13, and 14 under 35 USC  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Lyon et al. (US 8,186,881 B2), herein referred to as Lyon, and Vajta (US 2002/0009803 A1).
As the applicant has identified, the rejection of the original version of claim 1 was based solely on the teachings of Lyon, which does not explicitly teach an embodiment wherein the sheet materials define a heat-sealed seam at the periphery of the bioreactor bag. Vajta, however, teaches a bioreactor bag (110) formed of sheet materials, wherein the sheet materials define a heat-sealed seam (112) at a 
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify the teachings of Lyon to include the heal-sealed seams taught by Vajta to allow the bag to be hermetically closed with ease (Vajta, Paragraph [0046]). 
Applicant’s argument that the additional references (Dais et al. (US 2013/0343676 A1), herein referred to as Dais; Willemsen (US 7,364,065 B2); Byron et al. (US 2009/0211059 A1), herein referred to as Byron; Beauchesne et al. (US 2019/0211292 A1), herein referred to as Beauchesne) presented in the rejections of claims 6, 7, 8, 9, 10, 15, 16, 17, 19, and 20 under 35 USC § 103 is considered moot in view of the new grounds of rejection for claim 1.
	The following is a quotation from MPEP 2141.01(a):
The examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 420, 82 USPQ2d 1385, 1397 (2007). This does not require that the reference be from the same field of endeavor as the claimed invention, in light of the Supreme Court's instruction that "[w]hen a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one." Id. at 417, 82 USPQ2d 1396. Rather, a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212
Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. The present invention, while centered on the bioreactor bag referenced by the applicant, is directed solely to the structural properties of said bag, such as the heat-sealed seam, the recloseable opening, and the clamp extending along the opening. As such, art surrounding resealable, fluid-tight bags capable of holding both liquid and solid materials are reasonably pertinent to the problem faced by the inventor, even if the aforementioned bags are not intended for use in cell culture applications or as a bioreactor. 
In light of this, applicant’s rejection for the withdrawal of the rejections of claims 6, 7, 8, 9, 10, 15, 16, 17, 19, and 20 under 35 USC § 103 is respectfully denied. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN A RYAN whose telephone number is (571)272-2509.  The examiner can normally be reached on M-F 8:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/L.R./
Examiner, Art Unit 1799                                                                                                                                                                                         
/DONALD R SPAMER/Primary Examiner, Art Unit 1799